Citation Nr: 0419664	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a right thigh shrapnel injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted the veteran's claim for an increased rating for 
residuals of a post laparotomy-exploratory abdominal surgery, 
to include dumping syndrome, increasing its evaluation from 0 
to 20 percent.  The RO denied his claim for an increased 
rating for residuals of a right thigh shrapnel injury, 
continuing its evaluation of 30 percent.  In addition, the RO 
also denied his claims for increased ratings for a gunshot 
wound scar on his right thigh, a gunshot wound scar on his 
left knee, and a shell fragment wound on his right popliteal 
space, each evaluated at 0 percent (i.e., noncompensable).

In February 2003, the veteran filed a notice of disagreement 
(NOD) relating to his claims for increased ratings for 
residuals of the right thigh shrapnel injury and the gunshot 
wound scar on his right thigh.  He did not initiate an appeal 
of the other claims denied by the RO, so those claims are not 
before the Board.  See 38 C.F.R. § 20.200 (2003).  And during 
his March 2004 video-conference hearing with the Board, he 
withdrew his appeal concerning the rating for the gunshot 
wound scar on his right thigh.  So there is only one issue 
remaining on appeal - whether he is entitled to a rating 
higher than 30 percent for the residuals of his right thigh 
shrapnel injury.




FINDING OF FACT

The residuals of the right thigh shrapnel injury consist of, 
at the most, moderately severe functional loss of the 
underlying muscle.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for the residuals of the right thigh shrapnel injury.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, 4.73 Diagnostic Codes 5252, 5314 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
readjudication.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of October 2002, which was prior to the RO's 
initial decision in December 2002.  So this was in accordance 
with the holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the October 2002 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of October 2002, the veteran 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records (SMRs) 
and his VA outpatient treatment (VAOPT) records.  The RO also 
requested and obtained a VA medical examination in December 
2002.  During the March 2004 
video-conference hearing with the Board, the veteran 
indicated VA needed to obtain VA hospital records from April 
2003; however, these records already had been obtained and 
associated with the file.  Other than these records, he did 
not indicate there was any other evidence VA needed to 
obtain, or assist him in obtaining.

In light of the foregoing, the record reflects that the facts 
pertinent to this claim have been properly developed and that 
no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the claim.



Factual Background

In October 1967, the veteran was hit in the abdomen and thigh 
by mortar fragments during combat in the Republic of Vietnam.  
SMRs indicate the wounds healed well.

A 1974 VA examination found two well-healed scars on the 
veteran's right thigh with no evidence of vascular injury.

A VA medical examination in December 2002 revealed 9 cm and 3 
cm scars on the veteran's right thigh with underlying muscle 
loss.  The scars were well healed, with no evidence of 
inflammation, tenderness, or keloid formation.  He had normal 
gait, and strength of 4/5 over the right lower extremity.  
The examiner's assessment was "injury to the right thigh 
with muscles [sic] loss and residual weakness."

During a March 2003 VA examination, the veteran complained of 
pain in his left leg.  Left femoral pulse was not palpable; 
the right femoral pulse was strong.  The examiner found 
"bilateral intact strength quadriceps, lower legs extension, 
lower legs flexion, dorsiflexion and plantar flexion 
bilateral.  Normal walking on toes.  Normal walking on heels 
but the veteran felt unsteady mildly.  Unsteady tandem 
gait." 

Musculoskeletal examination revealed,

In supine position, straight-leg raising active 
and passive right from 0 to +60 degrees limited by 
posterior right knee pain.  Left straight-leg 
raising from 0 to +65 degrees limited by left hip 
pain.  No change active or passive straight-leg 
raising either leg.  Flexion of knees was 
performed; right knee active flexion from 0 to 
+135 degrees, no pain.  Passive flexion from +135 
to +140 degrees no pain.  Left knee active flexion 
from 0 to +140 degrees, no pain.  Left knee 
passive flexion from +140 to +145 degrees left 
popliteal pain.

The VA examiner's diagnosis was "right thigh shrapnel muscle 
injury, moderate functional impairment with left leg severe 
impairment."  She believed the left leg condition was 
related to clinically progressive occlusive arteriovascular 
disease, independent of the right leg condition (shrapnel 
injury).  She sought verification from the VA vascular lab.

The VA vascular lab confirmed the VA examiner's diagnosis, 
finding mild right superficial femoral artery disease and 
left aortic-iliac disease - well compensated on the right and 
poorly compensated on the left after limited exercise.

Follow-up VAOPT records in April 2003 indicate the veteran 
underwent angioplasty.  He had one stent placed in the right 
and two in the left iliac arteries.  The stents resolved the 
left calf claudication and he was able to walk 1/4 mile, 
twice daily.  He still had mild claudication in his right 
calf. 

At the March 2004 Board video-conference hearing, the 
veteran's representative stated the residuals of the shrapnel 
injury included adhesions and considerable visible atrophy 
(p. 6;  10-11).  The veteran testified he went to see Dr. 
Nowell (who, it was pointed out, was actually a physician's 
assistant) and the VA vascular lab.  Nowell explained that 
the veteran would have to have stents put in his legs because 
the blood flow was blocked (pg. 8,  7-13).  After the 
procedure, the veteran said he had problems walking distances 
and his thigh was sore 
(pg. 8,  20-22).  He believed the angioplasty was related 
to the service-connected residuals of his right thigh 
shrapnel injury (pg. 12,  12-14).

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2003).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  See, too, Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2003).

Under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5314 (2003), 
muscle injuries to the anterior thigh are rated as follows:  
severe injury warrants a 40 percent rating; moderately 
severe - 30 percent; moderate - 10 percent; and slight - 0 
percent.

Under 38 C.F.R. § 4.71a, limitation of motion of the hip and 
thigh is rated under Diagnostic Codes 5251, 5252, and 5253.  
Under DC 5251, a rating of 10 percent is warranted when 
extension of the thigh is limited to 5 degrees.  Under DC 
5252, a rating of 40 percent is warranted if flexion of the 
thigh is limited to 10 degrees, 30 percent if limited to 20 
degrees, 20 percent if limited 30 degrees, and 10 percent if 
limited to 45 degrees.  Under DC 5253, a rating of 20 percent 
is appropriate if abduction is limited to 10 degrees.  A 
rating of 10 percent is also appropriate if the veteran 
cannot cross his or her legs (limitation of adduction), or 
outward rotation is limited to 15 degrees. 

The Rating Schedule lists what VA considers to be "normal" 
range of motion in the hip in the directions of flexion and 
abduction.  See 38 C.F.R. § 4.71, Plate II (2003).  Plate II 
indicates that normal flexion is to 125 degrees and normal 
abduction is to 45 degrees.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The current 30 percent rating, which is being appealed, is 
based on moderately severe muscle loss as a result of the 
shrapnel injury to the veteran's right thigh.  A 40 percent 
rating is not warranted because the veteran does not have 
severe muscle loss.  The December 2002 VA examination 
revealed very nearly normal strength of 4/5 over the right 
lower extremity and a normal gait, albeit with residual 
weakness.  Furthermore, in April 2003, a VA examiner assessed 
the injury to the right leg as a "moderate functional 
impairment" - not a severe impairment or even a moderately 
severe impairment, as the veteran is currently evaluated.  

Although the veteran argued at his hearing that the 
angioplasty was related to his right thigh shrapnel injury, 
there is no indication of this from the record.  Rather, 
he was diagnosed with progressive arterio-iliac vascular 
occlusion in both legs and needed to have stents placed in 
each leg to increase the blood flow.  In April 2003, a VA 
examiner indicated the vascular disease, which was more 
severe in the left leg, was not related to the veteran's 
right thigh shrapnel injury.  This is also supported by the 
April 1974 VA examination, which found no evidence of a 
vascular injury in his right thigh.  Because the peripheral 
vascular disease, necessitating the stents, is unrelated to 
the service-connected shrapnel injury, the decreased blood 
flow, etc., in the veteran's lower extremities (and, in 
particular, his right thigh) unfortunately cannot in turn be 
used as a basis for increasing his rating.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA must be able to 
distinguish symptoms that are attributable to the service-
connected disability from those that are not).

Furthermore, to the extent the veteran has weakness and 
painful motion, this is only sufficient to maintain his 
rating at the 30 percent level.  Even acknowledging these 
symptoms, records show he is still able to walk 1/4 mile twice 
daily, and his gait is normal and the strength of his 
quadriceps nearly so - measuring 4/5.  For these reasons, a 
higher rating is not warranted even when considering 
functional impairment associated with painful motion or other 
factors discussed in DeLuca.

The Board also has considered other potentially applicable 
codes for evaluating the veteran's disability, especially 
limitation of motion of the thigh, but there is no other 
basis for assigning a rating greater than 30 percent.  DC 
5252 is the only applicable code in which an evaluation 
greater than 30 percent is available - but a 40 percent 
rating is warranted only if flexion is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).  The veteran 
was able to raise his right leg, in a straight-leg position, 
from 0 to +60 degrees, indicating range of motion for flexion 
of the thigh exceeding 10 degrees.  So again, even 
considering his pain, which is reportedly related to the 
right knee, a rating higher than 30 percent still is not 
warranted under the criteria of DC 5252.



Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
He has not been frequently hospitalized on account of it.  
The disability also has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003).  See, too, Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 30 percent for residuals 
of a right thigh shrapnel injury is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



